Citation Nr: 0708848	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  02-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post 
oophorectomy, left side, formerly claimed as the residuals of 
a partial hysterectomy.

2.  Entitlement to a compensable disability evaluation for 
the residuals of an excision of a left breast mass.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2006 RO decision, the RO granted the veteran 
entitlement to service connection for frontal fibrosing 
alopecia.  Thus, the previously remanded issue of entitlement 
to service connection for alopecia/skin disorder is no longer 
before the Board.

These issues were previously remanded by the Board in 
December 2003 for further development; that development 
having been completed, these claims now return before the 
Board.

In a December 206 statement received at the Board, the 
veteran indicated that she would "like to appeal the 
decisions that have been made regarding my Pension, PTSD-
Nervous Disorder, Stress, Skin disorder, Benign breast mass, 
Depression, Partial hysterectomy and Alopecia, Frontal 
Fibrosing (should be increased from 10% to 100% and 
compensated from ETS date)."  The issues before the Board 
are limited to service connection for status post 
oophorectomy and increased rating for the residuals of a left 
breast mass.  To the extent that the veteran's December 2006 
statement is raising new claims, they are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran did not have any findings related to an 
ovarian disability, to include ovarian cysts, in service; the 
preponderance of the evidence of record shows that the 
veteran's status post oophorectomy, left side, is not related 
to service.

2.  The veteran's left breast mass excision scar measures 
10.5 cm by 6.5 cm; it is shiny, but not painful, deep, or 
adherent, and is stable.  It does not cause limitation of 
motion.


CONCLUSIONS OF LAW

1.  Ovarian cysts resulting in the veteran's status post 
oophorectomy, left side, were not incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  The criteria for a compensable evaluation for the 
veteran's left breast mass excision scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2001, March 
2006, and June 2006.  The originating agency asked the 
veteran to submit any pertinent evidence in her possession, 
and specifically informed her of the evidence required to 
substantiate her claims, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's service medical records, VA outpatient 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor her representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  While complete records of the 
veteran's surgery in 1986 are not of record, the veteran has 
indicated that these are not available.  Therefore, the Board 
is satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also points out that the veteran 
was provided with a letter explaining Dingess in March 2006.  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

Entitlement to service connection for status post 
oophorectomy, left side.

The veteran contends that service connection is warranted for 
a left oophorectomy.  The veteran specifically contends that 
she believes that abdominal pains and cramps she felt in 
service were directly related to the ovarian cysts she was 
later diagnosed with, which resulted in her left oophorectomy 
subsequent to service. 

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection for status post oophorectomy, left 
side, is not warranted.  Initially, the Board notes that the 
veteran's service medical records, to include her April 1981 
report of separation examination, are negative for complaints 
of, or treatment for, any ovarian cysts or any condition 
involving the veteran's ovaries.  The veteran was at times in 
service noted to have reported abdominal cramps and pains, 
however these problems were generally attributed to known 
diagnoses, such as gastroenteritis and muscle strain.  Thus 
there is no evidence of any ovarian problems in service.

The veteran's claims folder does not contain actual records 
of the veteran's oophorectomy in 1986, and the veteran has 
indicated that those records are unavailable.  However, 
several other outpatient treatment records indicate that the 
veteran was status post left ovarian cyst removal with left 
oophorectomy in 1986. 

The veteran received a VA gynecological examination in August 
2006.  At that time, it was clarified that the veteran had 
not had a partial hysterectomy, but rather a left 
oophorectomy.  The veteran's history in service was noted, 
including several times that the veteran reported abdominal 
pain, which pain she now believes was related to the 
oophorectomy she underwent in 1986, which was related to 
multiple painful cysts of the ovaries.  She reported that 
pain in her abdomen and pelvic area resolved after this 
surgery.  Upon examination, a midline scar was noted with 
keloid formation related to removal of the left ovary.  The 
examiner diagnosed the veteran with status post left 
oophorectomy; the physician indicated that, after reviewing 
the evidence of record, to include the veteran's service 
medical records, there was no evidence in the record related 
to any ovarian cysts while in the military, and he found no 
connection between the left oophorectomy in 1986 and military 
service.

Thus, with no evidence having been presented to indicate that 
the veteran had any ovarian problem until five years after 
her separation from service, and with the medical evidence of 
record indicating that the veteran's left oophorectomy in 
1986 was not related to service, the Board finds that the 
preponderance of the evidence of record is against a finding 
that the veteran's left oophorectomy was related to service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Entitlement to an increased evaluation for the residuals of 
an excision of a left breast mass.

The veteran contends that an increased evaluation is 
warranted for the residuals of an excision of a left breast 
mass.  Specifically, the veteran contends that the severity 
of her symptomatology for this disability is more severe than 
that contemplated by a noncompensable evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's scar from a left breast mass excision is 
currently rated as noncompensably disabling under 38 C.F.R. § 
4.118, Diagnostic Code 7819 (2006). Diagnostic Code 7819 
provides that benign skin neoplasms should either be 
evaluated based on disfigurement of the head, face, or neck 
under Diagnostic Code 7800; as scars under Diagnostic Codes 
7801 to 7805; or based on impairment of function.  As this 
scar does not involve the head, face or neck, and as no 
limitation of motion has been found, the veteran's left 
breast mass excision scar should be rated under any of 
Diagnostic Codes 7801 to 7805.  

While the veteran's appeal of the rating for her scar was 
pending, VA revised the regulations and rating schedule for 
the evaluation of skin disorders, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 
38 C.F.R. § 4.118).

The law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board must, nonetheless, still adjudicate whether a 
claimant "would receive a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  Accordingly, the Board has the duty to adjudicate 
the veteran's claims under the old regulation for any period 
prior to the effective date of the new diagnostic codes, as 
well as under the new diagnostic code for the period 
beginning on the effective date of the new provisions.  
Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  Inasmuch as 
the veteran has been provided with both the old and the 
revised regulations, the Board may proceed in making a 
determination.

The old criteria for Diagnostic Codes 7801 and 7802 dealt 
with scars resulting in  second and third degree burns, which 
is not at issue in this case.

Under the new criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

Under the new criteria for Diagnostic Code 7802, pertaining 
to scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.

Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.

The new criteria for Diagnostic Code 7803 provides that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  It is noted that a 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The new criteria for Diagnostic Code 7804 provides that a 10 
percent rating will be assigned for scars, superficial, 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

Both the old and the new criteria for Diagnostic Code 7805, 
scars, other, provide that they will be rated based on 
limitation of function of affected part.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006). 

Taking into account all relevant evidence, the Board finds 
that an increased compensable rating is not warranted for the 
veteran's residuals of an excision of a left breast mass.  In 
order to receive a compensable rating, the veteran's left 
breast scar would have to be found to be deep or causing 
limited motion and covering an area of 39 sq. cm, covering an 
area of 929 sq. cm, poorly nourished, with repeated 
ulceration, unstable, or painful.

Reviewing the evidence of record, a VA examination report of 
the veteran's left breast scar dated April 2006 indicated 
that the veteran's left breast had a scar measuring 10.5cm in 
length by 6.5cm at its widest part.  The scar was not painful 
or adherent, and was somewhat shiny in its entirety measuring 
10.5 by 6.5 cm.   It was not scaly, irregular or atrophic.  
It was stable.  There was elevation of the perimeter of the 
scar in an annular type pattern, with an elevation of 3 to 4 
mm above surrounding skin.  The scar was superficial and not 
deep.  There was a mild degree of keloid formation around the 
peripheral border.  The scar was hyperpigmented.  There was 
no gross distortion or asymmetry.  There was no induration or 
inflexibility of the skin in the area of the scar.  There was 
no limitation of motion of function caused by the scar.  
There was no exposed area of the body affected, and less than 
5 percent of the entire body surface was affected.  As this 
evidence does not show that the veteran's scar is deep or 
causes limited motion, covers an area of 929 sq. cm, is 
poorly nourished, with repeated ulceration, is unstable, or 
is painful, the Board finds that none of the criteria for a 
compensable evaluation have been met.  Therefore, the Board 
finds that the preponderance of the evidence of record is 
against a grant of increased rating for this disability.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for status post 
oophorectomy, left side, formerly claimed as the residuals of 
a partial hysterectomy, is denied.

Entitlement to a compensable disability evaluation for the 
residuals of an excision of a left breast mass, is denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


